Citation Nr: 0032710	
Decision Date: 12/14/00    Archive Date: 12/20/00

DOCKET NO.  97-26 803A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for neck and right shoulder 
conditions.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from May 1965 to May 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which denied the veteran's claims of 
entitlement to service connection for right ear hearing loss, 
as well as for neck and right shoulder conditions; the latter 
two disabilities were claimed as secondary to in-service head 
trauma.  The veteran perfected a timely appeal of this 
determination to the Board.

When this matter was previously before the Board, his claim 
of service connection for right ear hearing loss was denied 
in a decision dated July 27, 1999, on the basis that it was 
not well grounded.  In addition, a review of the claims 
folder reveals that, in a letter dated August 1, 1999, the RO 
notified the veteran that his claims of entitlement to 
service connection for left ear hearing loss and Bell's palsy 
had been denied; a copy of the RO's July 31, 1999, rating 
decision was enclosed and reflects that each of these claims 
was denied on the basis that it was not well grounded.  The 
veteran did not appeal either of the RO's July 1999 
determinations.  As such, his claim of service connection for 
right ear hearing loss, left ear hearing loss and Bell's 
palsy are not before the Board.  

Recently, however, the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
enacted.  This law provides, among other things, that any 
veteran whose claim was denied or dismissed by VA, the United 
States Court of Appeals for Veterans Claims (Court) or the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) from July 14, 1999, to November 9, 2002, on 
the basis that it was not well grounded, as that term was 
formerly used in 38 U.S.C.A. § 5107(a) (1999), may have his 
or her claim readjudicated under the new law.  In light of 
the newly enacted statute, the veteran is hereby advised that 
if he wishes to have his claims for right ear hearing loss, 
left ear hearing loss or Bell's palsy readjudicated pursuant 
to the new law, he must affirmatively communicate that 
intent, and his request must be received by VA no later than 
November 9, 2002.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  

As a final preliminary point, the Board notes that, in his 
September 1997 Substantive Appeal (on VA Form 9, Appeal to 
the Board), the veteran requested that he be afforded a 
hearing before a Member of the Board at the local VA office.  
In a letter dated the following month, the RO acknowledged 
this request.  Thereafter, in a March 1999 letter, the RO 
notified the veteran that the hearing was scheduled to take 
place in May 1999.  The record reflects that the veteran's 
representative reported that he requested that the hearing be 
canceled, and in any event, the veteran failed to report.  
Since that time, there is no indication in the record that 
the veteran has requested that another hearing scheduled.  
Under the circumstances, the Board determines that the 
veteran's request for a hearing has been withdrawn.


REMAND

When this claim was previously before the Board in July 1999, 
it was remanded for further development.  In doing so, the 
Board specifically instructed the RO to afford the veteran a 
VA examination to determine the nature and etiology of any 
disability affecting the neck and right shoulder found to be 
present.  In addition, the Board indicated that, for each 
such disability diagnosed, the examiner should offer an 
opinion as to whether it was at least as likely as not 
related to the veteran's in-service head injury.  

The claims folder reflects, however, that in an April 2000 
letter, the RO informed the veteran that it had recently 
scheduled him for an examination at the Washington, DC, VA 
Medical Center (Washington VAMC) and that it had been 
notified by that facility that he had "refused examination 
there."  As the veteran's representative points out in 
written argument dated in November 2000, however, a document 
created by that medical center, a copy of which is in the 
claims folder, indicates that the examination was canceled 
because the veteran reported that he would be out of town 
until that May.  To date, the RO has not attempted to 
schedule the veteran for another examination.  In light of 
the foregoing, the Board agrees with the veteran's 
representative that, under the circumstances, the Board has 
no discretion but to remand this matter for compliance with 
the July 1999 remand instructions.  As the United States 
Court of Appeals for Veterans Claims (Court) has stated, 

[A] remand by this Court or the Board 
confers on the veteran or other claimant, 
as a matter of law, the right to 
compliance with the remand orders.  We 
hold further that a remand by this Court 
or the Board imposes upon the Secretary 
of Veterans Affairs a concomitant duty to 
ensure compliance with the terms of the 
remand.

Stegall v. West, 11 Vet. App. 268, 271 (1998).

This matter must also be remanded because there has been a 
significant change in the law during since the RO's April 
2000 letter.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supercedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, compliance with the 
notice and duty to assist provisions contained in the new law 
is now required.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, ___ (2000) (to 
be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).

In light of the foregoing, the Board is REMANDING this case 
for the following:

1.  The RO should obtain and associate 
with the claims folder all outstanding 
post-service records of the veteran's 
treatment for any neck or right shoulder 
problems from any other facility or 
source identified by the veteran.  The 
aid of the veteran in securing these 
records, to include providing necessary 
authorization(s), should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing.

2.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the veteran should be 
afforded a VA orthopedic examination to 
determine the nature, extent, etiology 
and diagnosis of any neck or right 
shoulder disability found to be present.  
It is imperative that the physician who 
is designated to examine the veteran 
reviews the evidence in the claims 
folder, including a complete copy of this 
REMAND, and acknowledges such review in 
the examination report.  All necessary 
tests should be conducted.  The physician 
is requested to offer an opinion as to 
whether it is at least as likely as not 
that any neck and/or right shoulder 
disability found to be present is 
etiologically related to the veteran's 
period of military service, to include as 
a residual of his in-service head injury.  
The physician must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to include, 
as appropriate, citation to specific 
evidence in the record in a legible 
report.

3.  The RO should ensure that the 
directives of this REMAND are fully 
complied with.  See Stegall v. West, 11 
Vet. App. 268 (1998).  If any action 
requested is not taken, or if they are 
deficient in any manner, appropriate 
corrective action should be undertaken.  

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  The veteran's claim must be 
readjudicated on a de novo basis, and if 
the benefits sought on appeal remain 
denied, he and his representative should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The purpose of this REMAND is to accomplish additional 
development and adjudication and to ensure that all due 
process requirements are met; it is not the Board's intent to 
imply whether the benefits requested should be granted or 
denied.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence within the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. E. Day
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


